DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 7/4/22 is acknowledged.
Applicant’s election of the species of yellow grouper antifreeze protein in the reply filed on 7/4/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/4/22.
Claims 1-4 are being examined.

Priority
	This application was filed 3/16/20 and claims foreign benefit of CHINA 201910387388.8 05/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/20 has been considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites ammopiptanthus mongolicus and ophiopogogon japonicus. When written this way the genus name should be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites ‘nitrile latex’. Although each of these words individually are known in the art the combination of the words is unclear. It is unclear if ‘nitrile latex’ is merely any combination of any compound with a nitrile group and any latex or if the term is to represent a latex that has been modified with a nitrile group. As such, the phrase could be interpreted to represent 2 separate compounds in a composition or could be interpreted to be a single compound. The specification provides no additional details and the examples merely refer to ‘nitrile latex’ but do not indicate the source of such component. None of the dependent claims clarify the claim scope.
	Claim 1 recites ‘biological antifreeze protein’. It is unclear what distinguishes a ‘biological’ antifreeze protein from a ‘non-biological’ antifreeze protein. It is unclear if the word ‘biological’ implies some type of function, source, neither or both. Dependent claims 2 and 4 do not clarify the claim scope.
	Claim 3 recites yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. The specification provides no information related to these proteins such as the sequence. Eskandari et al. (‘Antifreeze proteins and their practical utilization in industry, medicine, and agriculture’ Biomolecules, v10 2020 pages 1-18) teach known antifreeze proteins. However, there do not appear to be any known yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. Thus, the scope of claim 3 is unclear.
	Although unclear, the claims have been given the broadest reasonable interpretation consistent with the specification. The phrase ‘nitrile latex’ has been interpreted as being a non-natural compound and the claims have been interpreted as being compliant with 35 USC 101.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
 (1) Level of skill and knowledge in the art/predictability in the art:
Eskandari et al. (‘Antifreeze proteins and their practical utilization in industry, medicine, and agriculture’ Biomolecules, v10 2020 pages 1-18) teach known antifreeze proteins. However, there do not appear to be any known yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. It is unclear how to make any of a yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. Although the specification refers to such proteins, the specification provides no information about the proteins nor are there any references cited or any references cited on an IDS that reveal either the sequence of the proteins or methods of isolating or making such proteins. In fact, Eskandari et al. teach that antifreeze proteins have various structural features (section 2.2). Thus, a method of isolating a particular antifreeze protein would not necessarily be applicable to isolating a different antifreeze protein.
Further, since the structure of ‘nitrile latex’ is unclear and the specification provides no information about the structure nor are there any references cited or any references cited on an IDS that reveal the structure it is not necessarily clear how to make nitrile latex.
The level of skill in the art is high. 
(2) Scope of the invention/Partial structure/disclosure of drawings:
The claims relate to compositions. Claim 1 requires ‘nitrile latex’ as a component. Claim 3 recites yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein as possible components.
As discussed above, the scope of the claims is unclear.
The phrase ‘biological antifreeze protein’ and the term ‘nitrile latex’ appear to be generic claims encompassing an unknown sized genus. Further, with respect to the beetle recited in claim 3, there any many types of beetles.
Although the specification mentions yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein and nitrile latex no structural information is provided. 
(3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 recites that the composition is for road anti-icing and deicing and that one of the components is an antifreeze protein. Claim 4 recites functional properties of the nitrile latex.
There is no adequate disclosed correlation between structure and function especially in light of the lack of clarity of the claims. As such, one of skill in the art would not recognize a core structure of the compounds. One of skill in the art would not recognize compounds outside of those specifically recognized by the art. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification provides examples. Example 4 refers to ‘4 kg of yellow grouper antifreeze protein’. Without knowing how to obtain or make such protein one would be unable to replicate such example. The example provides no information as to how or where the ‘4 kg of yellow grouper antifreeze protein’ is obtained. Thus, it appears that one is required to either guess the sequence of the unknown protein or would be required to devise a way to isolate or generate the protein.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-4 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are many. Although the claims may recite some functional characteristics.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions comprising known components, does not reasonably provide enablement for making components that are unknown.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 


(1) The nature of the invention and (2) The breadth of the claims:
The claims relate to compositions. Claim 1 requires ‘nitrile latex’ as a component. Claim 3 recites yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein as possible components.
As discussed above, the scope of the claims is unclear.
The phrase ‘biological antifreeze protein’ and the term ‘nitrile latex’ appear to be generic claims encompassing an unknown sized genus. Further, with respect to the beetle recited in claim 3, there any many types of beetles.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Eskandari et al. (‘Antifreeze proteins and their practical utilization in industry, medicine, and agriculture’ Biomolecules, v10 2020 pages 1-18) teach known antifreeze proteins. However, there do not appear to be any known yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. It is unclear how to make any of a yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein. Although the specification refers to such proteins, the specification provides no information about the proteins nor are there any references cited or any references cited on an IDS that reveal either the sequence of the proteins or methods of isolating or making such proteins. In fact, Eskandari et al. teach that antifreeze proteins have various structural features (section 2.2). Thus, a method of isolating a particular antifreeze protein would not necessarily be applicable to isolating a different antifreeze protein.
Further, since the structure of ‘nitrile latex’ is unclear and the specification provides no information about the structure nor are there any references cited or any references cited on an IDS that reveal the structure it is not necessarily clear how to make nitrile latex.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification provides examples. Example 4 refers to ‘4 kg of yellow grouper antifreeze protein’. Without knowing how to obtain or make such protein one would be unable to replicate such example. The example provides no information as to how or where the ‘4 kg of yellow grouper antifreeze protein’ is obtained. Thus, it appears that one is required to either guess the sequence of the unknown protein or would be required to devise a way to isolate or generate such protein. 
(8) The quantity of experimentation necessary:
Experimentation and guidance is required in numerous areas. 
MPEP 2164.01(b) expressly recognizes that: “A key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to make the invention are available”.
In the instant case, yellow grouper antifreeze protein, ammopiptanthus mongolicus antifreeze protein and ophiopogogon japonicus antifreeze protein are materials recited in claim 3 but there is no evidence that such proteins are available nor is there any evidence of methods of making such proteins. 
Accordingly one would be burdened with undue experimentation in first determining what is encompassed by the claims and determining which proteins would be suitable for the invention. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaidis et al. (EP 0403958 12-90; ‘Gaidis’) in view of Gwak et al. (‘Creating anti-icing surfaces via the direct immobilization of antifreeze proteins on aluminum’ Scientific Reports 5:12019 July 2015 pages 1-9; ‘Gwak’).
	Gaidis teach compositions that comprise nitrile latex and a freezing point depressing agent (abstract). Gaidis teach that the freezing point depressant can be added without significantly affecting the utility of the composition (page 4 5th complete paragraph). Gaidis teach the composition as an emulsion (page 4 the 4th complete paragraph, examples 3-6, 14 and 17 and claim 14). Gaidis teach the inclusion of a surfactant specifically a cationic surfactant (2nd and 4th complete paragraphs on page 4). Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph). Gaidis teach preparation in water (examples 1-5 and 17) and dilution with water (example 18 and page 5 first complete paragraph). Gaidis teach a wide range of amounts of the components (page 5 first complete paragraph).
	Gaidis does not expressly teach the inclusion of a biological antifreeze protein or PBS.
	Gwak teach an antifreeze protein that inhibits ice formation (abstract). Gwak teach that the use of the protein is an environmentally friendly approach (first paragraph of discussion on page 5). Gwak teach methods of making the protein (2nd paragraph of methods on page 7). Gwak teach the use of a phosphate buffered saline buffer with the protein (last complete paragraph on page 7 and paragraph connecting pages 7-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gaidis based on the specific suggestions of Gaidis. Since Gaidis teach and suggest specific components and amounts of components in a composition, one would have been motivated to make such compositions. Since Gaidis teach compositions that comprise a freezing point depressing agent (abstract) one would have been motivated to use the antifreeze protein taught by Gwak specifically because Gwak teach that the use of the protein is an environmentally friendly approach (first paragraph of discussion on page 5). Since Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) one would have been motivated to use the known buffer PBS as taught by Gwak. One would have had a reasonable expectation of success since the components listed above were known and one would have known how to combine the components. 
	In relation to the aqueous emulsion recited in claim 1, Gaidis teach the composition as an emulsion (page 4 the 4th complete paragraph, examples 3-6, 14 and 17 and claim 14) and teach preparation in water (examples 1-5 and 17) and dilution with water (example 18 and page 5 first complete paragraph). In relation to the amount of water, Gaidis expressly teach 17-80% water (page 5 first complete paragraph) which overlaps with the claimed amount (see MPEP 2144.05 I).
	The phrase ‘for road anti-icing and deicing’ of claim 1 is an intended use and the composition of the prior art is suitable for such function.
	In relation to the biological antifreeze protein of claim 1, Gaidis teach compositions that comprise a freezing point depressing agent (abstract) and Gwak teach an antifreeze protein that inhibits ice formation (abstract). In relation to the amount of claim 1, Gaidis expressly teach 4-33% of the freezing point depressant which overlaps with the claimed amount (see MPEP 2144.05 I).
	In relation to the cationic emulsifier of claim 1, Gaidis teach the inclusion of a surfactant specifically a cationic surfactant (2nd and 4th complete paragraphs on page 4). Gaidis teach the nitrile latex as 1-70% by weight (3rd-4th complete paragraphs on page 4) and recognize the cationic surfactant as a component of that composition (4th complete paragraph on page 4).
	In relation to the nitrile latex of claim 1, Gaidis teach compositions that comprise nitrile latex (abstract). In relation to the amount of claim 1, Gaidis teach an example where the composition has about 2% of the copolymer (page 5 2nd complete paragraph). Further, Gaidis teach the nitrile latex as 1-70% by weight (3rd-4th complete paragraphs on page 4).
	In relation to the PBS of claim 1, Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) and Gwak teach the use of a phosphate buffered saline buffer with the protein (last complete paragraph on page 7 and paragraph connecting pages 7-8). Since Gaidis teach the buffer for a function of controlling the pH one would have been motivated to add in a suitable amount and further Gwak teach various amounts of the buffer (last complete paragraph on page 7 and paragraph connecting pages 7-8).
	In relation to claim 2, Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) (see MPEP 2144.05 I).
	In relation to claim 4, the prior art suggest the components as claimed so the functions have been interpreted as being met.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaidis et al. (EP 0403958 12-90; ‘Gaidis’) in view of Gwak et al. (‘Creating anti-icing surfaces via the direct immobilization of antifreeze proteins on aluminum’ Scientific Reports 5:12019 July 2015 pages 1-9; ‘Gwak’) in view of Graham et al. (‘Hyperactive antifreeze protein from beetles’ Nature v388 Aug 1997 pages 727-728; ‘Graham’).
Gaidis teach compositions that comprise nitrile latex and a freezing point depressing agent (abstract). Gaidis teach that the freezing point depressant can be added without significantly affecting the utility of the composition (page 4 5th complete paragraph). Gaidis teach the composition as an emulsion (page 4 the 4th complete paragraph, examples 3-6, 14 and 17 and claim 14). Gaidis teach the inclusion of a surfactant specifically a cationic surfactant (2nd and 4th complete paragraphs on page 4). Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph). Gaidis teach preparation in water (examples 1-5 and 17) and dilution with water (example 18 and page 5 first complete paragraph). Gaidis teach a wide range of amounts of the components (page 5 first complete paragraph).
	Gaidis does not expressly teach the inclusion of a biological antifreeze protein of claim 3 or PBS.
Gwak teach an antifreeze protein that inhibits ice formation (abstract). Gwak teach that the use of the protein is an environmentally friendly approach (first paragraph of discussion on page 5). Gwak teach methods of making the protein (2nd paragraph of methods on page 7). Gwak teach the use of a phosphate buffered saline buffer with the protein (last complete paragraph on page 7 and paragraph connecting pages 7-8).
	Graham teach an antifreeze protein from the yellow mealworm beetle that is hyperactive (title and first paragraph). Graham teach that the exceptional activity of the protein makes it an attractive reagent for applications requiring freeze resistance (last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Gaidis based on the specific suggestions of Gaidis. Since Gaidis teach and suggest specific components and amounts of components in a composition, one would have been motivated to make such compositions. Since Gaidis teach compositions that comprise a freezing point depressing agent (abstract) one would have been motivated to use an antifreeze protein specifically because Gwak teach that the use of the protein is an environmentally friendly approach (first paragraph of discussion on page 5) and one would specifically be motivated to use the protein taught by Graham based on the advantageous properties. Since Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) one would have been motivated to use the known buffer PBS as taught by Gwak. One would have had a reasonable expectation of success since the components listed above were known and one would have known how to combine the components. 
	In relation to the aqueous emulsion recited in claim 1, Gaidis teach the composition as an emulsion (page 4 the 4th complete paragraph, examples 3-6, 14 and 17 and claim 14) and teach preparation in water (examples 1-5 and 17) and dilution with water (example 18 and page 5 first complete paragraph). In relation to the amount of water, Gaidis expressly teach 17-80% water (page 5 first complete paragraph) which overlaps with the claimed amount (see MPEP 2144.05 I).
	The phrase ‘for road anti-icing and deicing’ of claim 1 is an intended use and the composition of the prior art is suitable for such function.
	In relation to the biological antifreeze protein of claim 1, Gaidis teach compositions that comprise a freezing point depressing agent (abstract) and Gwak teach an antifreeze protein that inhibits ice formation (abstract). In relation to the amount of claim 1, Gaidis expressly teach 4-33% of the freezing point depressant which overlaps with the claimed amount (see MPEP 2144.05 I).
	In relation to the cationic emulsifier of claim 1, Gaidis teach the inclusion of a surfactant specifically a cationic surfactant (2nd and 4th complete paragraphs on page 4). Gaidis teach the nitrile latex as 1-70% by weight (3rd-4th complete paragraphs on page 4) and recognize the cationic surfactant as a component of that composition (4th complete paragraph on page 4).
	In relation to the nitrile latex of claim 1, Gaidis teach compositions that comprise nitrile latex (abstract). In relation to the amount of claim 1, Gaidis teach an example where the composition has about 2% of the copolymer (page 5 2nd complete paragraph). Further, Gaidis teach the nitrile latex as 1-70% by weight (3rd-4th complete paragraphs on page 4).
	In relation to the PBS of claim 1, Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) and Gwak teach the use of a phosphate buffered saline buffer with the protein (last complete paragraph on page 7 and paragraph connecting pages 7-8). Since Gaidis teach the buffer for a function of controlling the pH one would have been motivated to add in a suitable amount and further Gwak teach various amounts of the buffer (last complete paragraph on page 7 and paragraph connecting pages 7-8).
	In relation to claim 2, Gaidis teach controlling the pH to about 8 to 9 (page 4 4th complete paragraph) (see MPEP 2144.05 I).
	In relation to claim 3, Graham teach an antifreeze protein from the yellow mealworm beetle (title and first paragraph).
	In relation to claim 4, the prior art suggest the components as claimed so the functions have been interpreted as being met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658